Exhibit 10.9

 

LOGO [g598080g89v06.jpg]

REVISED

February 18, 2013

Charles A. Brooks

2363 Preston Lane

West Dundee, Illinois 60118

Dear Tony:

I am pleased to offer you the position of Senior Vice President, Distribution
(level 99) for Dean Foods, based in Dallas, Texas. This position will report to
Marty Devine. We look forward to having you join our team on or around March 18,
2013.

Here are the specifics of your offer and the pre-employment requirements that
must be satisfied:

Base Salary

You will be paid $16,041.67, less payroll taxes, on a semi-monthly basis which
equates to an annual salary of $385,000.00, less payroll taxes.

Signing Bonus

You will receive a one-time signing bonus of $100,000.00, less payroll taxes,
the first full pay period following the completion of 30 days of employment. If
you voluntarily leave Dean Foods without good reason during your first year of
employment, you will be responsible for reimbursing Dean Foods on a prorated
basis (based on number of months worked) for this one-time signing bonus.

Annual Incentive Opportunity

As a level 99, you will be eligible to earn an annual incentive as a participant
in the Dean Foods Corporate Short-Term Incentive Plan with a 2013 target amount
equal to 50% of your annualized base salary, subject to the achievement of
certain financial targets for Dean Foods and certain individual objectives. Your
incentive payment will be prorated based on your actual start date.

Annual Long Term Incentive Compensation

You are eligible for future equity grants under the Dean Foods Long-Term
Incentive Plan. For 2013, you are eligible for a long-term incentive award with
a value of $262,500.00. This award is scheduled to be granted at the beginning
of the next calendar quarter following your start date, and will be subject to
(a) the approval of the Compensation Committee of the Dean Foods Board of
Directors, and (b) your acceptance of the terms and conditions of the applicable
equity award agreement. The amount and nature of any future long-term incentive
awards will be determined by the Compensation Committee of the Dean Foods Board
of Directors.



--------------------------------------------------------------------------------

Executive Deferred Compensation Plan

You will be eligible to participate in the Executive Deferred Compensation Plan.
The plan provides eligible executives with the opportunity to save on a
tax-deferred basis. You will receive information on this Plan within 30 days of
your start date

Paid Time Off (PTO)

You will be granted twenty (20) days of PTO. For 2013, your PTO will be prorated
based on your actual start date. Unused PTO is not carried forward from year to
year unless state law requires.

COBRA Support

Should you elect COBRA (health insurance) coverage from your previous employer,
Dean Foods will reimburse you for your COBRA premiums (less your comparable Dean
Foods contribution) until you become eligible for Dean Foods’ benefits (first of
the month following 60 days of employment).

Benefits Plan

Attached to this letter is an overview of the health benefits, 401(k) programs,
and all other benefits. Additionally, you are eligible for executive benefits
that include a Supplemental Executive Retirement Plan (SERP) and an executive
long-term disability program. Please note that you must complete the health
benefits enrollment process within 45 days of your hire date. Once hired, if you
have questions regarding the health benefits programs or eligibility, please
call the Dean Foods Benefits Service Center at 877-224-4909 or go online at
www.deanfoods.mercerhrs.com. For questions regarding 401(k) programs or
eligibility, please call JPMorgan at 800-345-2345 or go online at
www.retireonline.com.

New Hire Process

This offer of employment is contingent upon your submission to and successful
completion of a background check and drug screen. By signing this offer letter
you represent that there is no agreement or promise in place between you and any
other company (for example, a non-competition agreement) that would prohibit you
from working for Dean Foods. You are also required to comply with the Dean Foods
Code of Ethics as a condition of employment. Your employment is on an at-will
basis.

Insider Trading

As a Senior Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company's Insider Trading Policy, you will be prohibited from trading Dean Foods
securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).

Change-In-Control Provisions

You will be provided a Change in Control agreement comparable to that currently
provided to other Dean Foods Corporate Senior Vice Presidents.

Severance

Dean Foods maintains an Executive Severance Plan, and at your request we will
provide you a copy of this plan.

Relocation

Dean Foods wants your move to Dallas to be a positive one. The Level One policy
describing these benefits is enclosed. Your acceptance of this offer includes
the acceptance and agreement of this relocation policy. If you have questions
regarding these programs or eligibility, please contact our relocation
department by phone at 817-684-3687 or via email at relocation@deanfoods.com.

 

2



--------------------------------------------------------------------------------

Conclusion

Tony, I am very excited about the opportunities at Dean Foods and very excited
to have you be a part of our team. I am confident that with your experience,
skills, vision and standards, you will make significant contributions to our
company in the years to come.

 

Best regards,

/s/ Kim Warmbier

Kim Warmbier EVP, Chief HR Officer

 

Agreed and accepted:

/s/ Charles A. Brooks

Charles A. Brooks

2/24/13

Date

 

cc: Marty Devine

Jose Motta

 

3